Citation Nr: 9919557	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Evaluation of impotence, currently rated noncompensably 
disabling.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

3.  Entitlement to an effective date prior to June 10, 1996, 
for the grant of service connection for impotence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating action in 
which, among other things, the RO granted service 
connection for impotence, rated noncompensably disabling, and 
denied SMC based on loss of use of a creative organ.  The 
veteran appealed for a compensable rating and for an 
effective date prior to June 10, 1996.  As the appeal on the 
issue concerning the evaluation of the veteran's impotence is 
from an original award, the Board has framed that issue as 
shown on the title page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


REMAND

In a statement received at the RO on September 16, 1997, the 
veteran requested a local hearing at the RO.  In a subsequent 
VA Form 9 dated on October 13, 1998, and stamped as received 
at the RO on October 14, 1998, the veteran indicated a desire 
to have a hearing before a member of the Board in Washington, 
D.C.  On October 27, 1998, the veteran appeared for a hearing 
at the RO before a local hearing officer.  On the day of that 
RO hearing, the veteran submitted another VA Form 9, dated 
October 27, 1998, which contained a request for a hearing 
before a member of the Board at the RO.  No such hearing was 
scheduled or held.  The request for a Travel Board hearing 
has not been withdrawn.  A July 1999 statement was received 
from the veteran in which he clarified his request for a 
hearing and indicated that he indeed wanted to have a Board 
hearing at the RO.

Against this background, the case is REMANDED to the RO for 
the following action:

The RO should schedule a hearing for the 
appellant before a member of the Board at 
the RO.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  No action is 
required of the appellant until he receives further notice 
from the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


